Citation Nr: 0007949	
Decision Date: 03/23/00    Archive Date: 03/28/00

DOCKET NO.  94-46 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for residuals of a head 
injury with resultant cerebral white matter disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Associate Counsel


INTRODUCTION

The veteran had active service from July 1961 to August 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.

In February 1997, the Board remanded this issue for further 
development.  The RO, after readjudicating the claim based on 
the requested development continued its denial of the 
veteran's service connection claim.  The case has returned to 
the Board for appellate review.


FINDING OF FACT

The preponderance of the competent evidence of record 
demonstrates that residuals of a head injury with resultant 
cerebral white matter disease are not related to the 
veteran's active duty service.


CONCLUSION OF LAW

Residuals of a head injury with resultant cerebral white 
matter disease were not incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1131, 1132, 1153, 
5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.306 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a veteran submits a well-grounded claim, VA must assist 
him in developing facts pertinent to that claim.  The Board 
is satisfied that all available relevant evidence has been 
obtained regarding the claim, and that no further assistance 
to the veteran is required to comply with 38 U.S.C.A. § 
5107(a).

Factual background

In March 1955, Charles Finnigan, M.D., of the Department of 
Neurology and Psychiatry at the University of Virginia 
Hospital examined the veteran.  At the time, the veteran was 
apparently 13 years old.  Dr. Finnigan noted that the veteran 
was rather aggressive, but a very pleasant, cooperative young 
man, who admitted that he was a "piddler" with respect to his 
schoolwork.  The veteran had apparently developed the idea 
that his teacher at school did not like him.  Since he 
transferred earlier that year to a different school system, 
he had some difficulty adjusting.  Dr. Finnigan suggested 
that, if possible, the veteran should be transferred to 
another school, however, due to the lateness of the year, 
this was not practical.  Nevertheless, Dr. Finnigan added 
that if the difficulty, whatever it may have been, still 
continued, it would be worthwhile to allow him to leave 
school before the completion of the term.

As will be noted below, the veteran revealed in subsequent 
statements that he quit school in the 10th grade.  

The veteran's service medical records are negative for brain 
trauma.  The May 1961 original enlistment examination report 
is negative for brain disease.  A July 1961 active duty 
examination report is also negative for brain disease.  An 
August 1961 Aptitude Board report indicates that the veteran 
was temperamentally unsuitable for service.  Testing revealed 
a GCT score of 43.  Initial psychiatric screening revealed an 
apparent emotional instability.  As a result, the veteran was 
placed on trial duty.  At the time of his assignment he had 
been referred for examination from sick call in a medical 
dispensary because of nervousness.  The veteran's company 
commander had reported that he performed poorly in his duties 
and training.  The commander described the recruit as a 
person who was unable to carry out instructions and who 
responded poorly and with resentment to orders.  He was also 
described as objectionably dirty and untidy, unreliable, 
disobedient, over-boisterous, and he frequently requested to 
go to sick call.  The commander indicated that, although he 
tried to help, the veteran would not clean up.  Also, 
according to the commander the veteran said that he wanted 
out of the military.  

The Aptitude Board examiner reported that, at the time the 
veteran was assigned to the Recruit Evaluation Unit, he had 
not taken any weekly tests; he had accumulated no demerits or 
"hard card" entries; and he had no official disciplinary 
action.  The examiner observed that the veteran was an 18-
year old recruit of obviously limited abilities.  He had 
responded very poorly to training and had become the butt of 
much hostility from his shipmates.  The veteran apparently 
attempted to hide his inadequacies through distortion of the 
truth, and he had evidently woven a tangled web.  He lacked 
the necessary maturity, motivation, general adequacy, self-
sufficiency, stability and initiative to function effectively 
in the service.  The examiner recommended that the veteran be 
discharged as temperamentally unsuitable for further 
training.  The examiner also concluded that the veteran's 
condition existed prior to entry into the service and it had 
not been aggravated as a result of service.  

The August 1961 discharge for unsuitability examination 
report is negative for neurologic abnormality but was 
positive for psychiatric abnormality.  With respect to the 
psychiatric abnormality, the examination report refers to the 
Aptitude Board examination report outlined above.  

In March 1967, while the veteran was at Western State 
Hospital, it was noted that he had suffered a measles attack 
as a child with a prolonged period of elevated temperatures. 
It was suggested that this episode could have caused some 
brain damage.

The post service private and VA medical records are negative 
for a diagnosis of cerebral white matter disease until 1991.  
Nevertheless, these post-service records show that he was 
frequently diagnosed with a personality disorder by various 
psychiatric facilities.  These records reveal by history that 
the veteran before and after service had difficulty holding a 
steady job and relating to people.  In addition there were 
several statements from former employers who essentially 
indicated that they had to fire the veteran because he would 
not perform his duties properly. 

His father authored several statements during this time.  For 
example, in February 1985, his father reported that the 
veteran developed a severe case of the measles when he was 
seven years old, and after he recovered, his personality 
changed.  His father reported that the veteran had trouble 
with teachers and developing friendships at school.  When he 
was 19, the veteran ran away and got married.  When they 
returned, the marriage did not last.  His father recalled 
that the veteran had a history of being fired from jobs.  His 
father essentially indicated that the veteran's behavior did 
not improve since that time.

Later, in a May 1988 letter written to the RO, his father 
indicated that the veteran's personality changed after he was 
discharged from the military.  When he returned home the 
veteran was nervous and he complained of headaches.  He also 
related the veteran's claim that he was the victim of an 
inservice beating.  After that, he could never hold a job.  
His father indicated that he was unable to obtain medical 
records from this time because the doctors had either moved 
or passed away.  His father referred to a recent doctor, 
however, who opined that the veteran incurred permanent brain 
damage due to a blow to the head while he was in the service.  
   
In May 1991, the Rockingham Memorial Hospital administered a 
magnetic resonance imaging (MRI) scan of the veteran's brain.  
The examiner diagnosed nonspecific focal white matter 
lesions, and prominent aqueductal flow void with fairly 
normal sized ventricles.  The examiner elaborated that a 
prominent aqueductal flow void had been described in patients 
with normal pressure hydrocephalus who respond to ventricular 
shunting.  The significance, however, of this finding in a 
patient with normal sized ventricles was unknown.

In June 1991, Glenn Deputy, M.D., reviewed an 
electroencephalogram (EEG) and an MRI scan of the veteran's 
brain, and found that the EEG showed diffuse generalized slow 
activity, which could be seen in cases of either acute or 
chronic encephalopathy.  The MRI scan showed multiple non-
specific focal lesions in the cerebral white matter.  Dr. 
Deputy felt that the veteran had a disease of the cerebral 
white matter, which was uncorrectable.  Whether this was due 
to past head trauma or not, the doctor noted that he could 
not say with 100 percent certainty, although it was a 
possibility.  

In July 1993, Dr. Deputy elaborated on his previous opinion.  
He noted that it was certainly possible that the white matter 
disease that was documented in 1991 could have originated 30 
or 40 years ago, however, the MRI scan gave no hint of the 
duration of the white matter disease.  By history, Dr. Deputy 
related that the veteran had had memory problems since the 
early 1960's.  The doctor believed that, within a reasonable 
degree of medical certainty, the white matter disease was 
present at that time.  

In July 1993, the veteran appeared before a hearing officer 
at the RO, and in January 1997, the veteran appeared before 
the undersigned.  To summarize, he essentially provided the 
same testimony at both hearings.  He testified that while in 
basic training other trainees wrapped him up in a blanket and 
beat him with hard objects, like a cake of soap, around the 
head and chest.  He contended that as a result he sustained 
permanent head injuries.  He recalled reporting to sick bay 
with complaints of painful headaches and spitting up blood.  
He remarked that he did not report the attacks because he was 
afraid of retribution.  When he finally revealed it to 
authorities, they did not believe him.  He recollected that 
the headaches continued after service and he received 
treatment from private doctors.  He indicated, however, that 
he did not have the treatment records and that he could not 
obtain copies because those doctors had probably passed away.

In May 1997 a VA neurologist examined the veteran with 
respect to his cerebral white matter disease.  Based on the 
examination and review of the record, the examiner noted that 
the veteran had cognitive impairment, which may predate 
enlistment in the military as evidenced by his report of 
difficulties in school.  The examiner found no obvious 
lateralizing or localizing areas of peripheral nerve 
dysfunction or evidence of corticospinal dysfunction.  The 
examiner suspected that a formal neuropsychologic testing 
battery and a review of the 1991 MRI scan would shed light on 
the veteran's condition.  The examiner requested the 1991 MRI 
scan to review.  He also sent the veteran for formal 
neuropsychological testing.  The examiner concluded that the 
veteran appeared to be significantly impaired from a 
neuropsychiatric standpoint.  The examiner, however, was 
unable to, with certainty, link the occurrences during his 
brief stay in the military with his lifelong pattern of 
maladaptive behavior and failure of interpersonal 
relationships.

In September 1997, the veteran was afforded a VA 
neuropsychological evaluation.  The examiner's impression was 
that this was not a totally normal examination, although the 
veteran's memory seemed to be adequate in most respects.  His 
poor performance on the category test could not, in 
isolation, be taken as evidence of generalized 
neurobehavioral impairment, since a number of other general 
indicators were in the clear range.  It could, however, be an 
indication of some attention slippage, since there were some 
suggestions of attention failure in various parts of the 
protocol.  Given the veteran's history and presentation, the 
examiner felt it likely that he had a previously undiagnosed 
attention deficit hyperactivity disorder (ADHD) and/or a 
learning disability.  Given the natural history of minor head 
trauma, the examiner thought it quite unlikely that any 
injury that he may have received in service more than 30 
years ago has any relevance to his functioning today.

VA examined the veteran in August 1999.  Based on an 
examination of the veteran and review of the claims file, the 
VA physician concluded that the veteran was apparently a 
normal child, and after the incident in the military he 
developed white matter disease.

In a November 1999 addendum to the May 1997 VA examination 
report, the same VA neurologist concluded that the veteran's 
neuro-cognitive dysfunction predated his military active duty 
and that the white matter changes noted on the neuro imaging 
related to some antecedent insult, such as a birth trauma or 
childhood infectious process.  The examiner elaborated that 
the minor head injuries, which were reported as occurring 
during active duty service, in no way related to the 
veteran's neuro-cognitive abnormalities.  The 
neuropsychologist's evaluation raised the issue of a long-
standing learning disability plus the possibility of 
attention deficit disorder.  These conditions would certainly 
indicate a precedent insult.  The examiner concluded that it 
was his opinion that the veteran's reported neuro-cognitive 
difficulties predated his military service and were not 
related to the reported minor head trauma.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  If a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptoms after service 
is required for service connection.  38 C.F.R. § 3.303(b).

"Every person employed in the active military . . . for six 
months or more shall be taken to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment."  38 U.S.C.A. § 1132.  
This presumption of soundness can be rebutted by the 
Secretary if there exists clear and unmistakable evidence 
demonstrating that an injury or disease existed prior to 
entrance into service.  See 38 C.F.R. § 3.304(b). 

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  The United States Court of Appeals for Veterans 
Claims (Court) has held that intermittent or temporary flare-
ups during service of a preexisting injury or disease do not 
constitute aggravation. Rather, the underlying condition must 
have worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).

Initially, the evidence of record indicates that the 
veteran's white matter brain disease may have existed prior 
to service.  Nevertheless, for the purposes of this decision, 
the Board will assume arguendo that the veteran entered 
service in sound condition, and decide the issue on a direct 
basis.  

Turning then to the facts of the case, the Board finds that 
the preponderance of the evidence is against service 
connection for residuals of a head injury with resultant 
cerebral white matter disease.  In this respect, the Board 
notes initially that the service medical records do not 
reveal any evidence of head trauma, let alone trauma 
resulting in white matter brain disease.  While the examiner 
noted that the veteran was subjected to hostility from his 
shipmates, there is no medical evidence that he sustained 
head trauma as a result.  Therefore, the service medical 
records are negative for head trauma, as well as cerebral 
white matter disease.

Second, the Board finds that the veteran's statements as to 
his military history are not credible.  In this regard, the 
veteran testified that he passed out following a beating 
inservice, that he spit up blood for a week or two, and that 
he went to sick call at least 15 to 20 times.  Significantly, 
however, the contemporaneously recorded medical records 
reflect no evidence that the veteran was ever rendered 
unconscious, no evidence that he spit up blood, and no 
evidence that went to sick call as frequently as he relates.  
Hence, the history he has provided regarding an inservice 
head injury is not credible.

Thirdly, the preponderance of the post-service medical 
evidence indicates that the veteran's white matter brain 
disease was not caused by head trauma in service.  For 
example, in the November 1999 addendum to the May 1997 
examination report, the VA neurologist noted that, even 
assuming that the veteran sustained head trauma in service, 
this incident was not related to his current condition.  
Instead, the VA neurologist concluded that the veteran's 
neuro-cognitive dysfunction predated his military active duty 
and that the white matter changes noted on the neuro-imaging 
related to some antecedent insult, such as a birth trauma or 
childhood infectious process.  Likewise, the September 1997 
VA neuropsychological examiner felt that the veteran's 
disorder predated service as reflected by his learning and 
personality problems in school, and would not be the result 
of any inservice injury. 

The Board finds the foregoing opinions provided by the VA 
examiners compelling because they clearly considered the 
entire claims folder.  They similarly relied on his pre-
service, service, and post-service records in making their 
determinations.  Significantly, they agreed that any head 
trauma described by the veteran was not related to his 
current brain disease.  Therefore, the Board finds that the 
preponderance of the evidence does not show that the 
appellant current suffers from service related head injury 
residuals to include cerebral white matter disease.  
Therefore, the benefit sought on appeal is denied.

In reaching this decision the Board acknowledges that the 
contentions that the opinions provided by Dr. Deputy in June 
1991 and July 1993, and the VA examiner in August 1999 prove 
that he developed the cerebral white matter disease as a 
result of head trauma in service.  The Board, however, finds 
that these opinions are not probative.  First, Dr. Deputy in 
1991 did not find that the veteran had white matter disease 
due to his military service.  Rather, he only suggested that 
it was possible that white matter disease may have been 
caused by head trauma.  As noted above, the Board finds that 
there is no credible evidence that the veteran was a victim 
of inservice head trauma.  Therefore, Dr. Deputy's 1991 
statement is an insufficient basis upon which to grant 
benefits.  

With respect to Dr. Deputy's 1993 statement it is well to 
observe that this opinion only finds that the veteran had 
white matter disease since the 1960's and that it was 
possible that the disease was due to head trauma.  This 
opinion does not say that white matter disease began during 
the very narrow term of the veteran's period of active duty 
service, i.e., the period from July to August 1961.  
Moreover, the opinion does not provide any verified evidence 
of an inservice head injury which led to the development of 
white matter disease.  Hence, this statement too is an 
inadequate basis upon which to grant benefits.

Finally, while the VA examiner in August 1999 found that the 
veteran had white matter disease due to an inservice injury, 
the examiner did not indicate what independent evidence, 
outside the appellant's self-serving statements, he relied 
upon to find verification of the claim that the appellant had 
suffered inservice head trauma.  The only conclusion that can 
be reached is that the examiner did not review the entire 
claims folder as he alleged.  While an examiner can render a 
current diagnosis based upon an examination of the veteran, 
the opinion regarding the etiology of the underlying 
condition, without a thorough review of the record, can be no 
better than the facts alleged by the veteran.  Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).  Therefore, the Board 
finds the August 1999 VA examiner's opinion lacks credibility 
because it is based on a reported incident of head trauma 
that is not corroborated by the service medical records. 

With respect to the veteran's own testimony that he developed 
white matter brain disease as a result of head trauma in 
service, the Board notes that, while he is certainly capable 
of providing the testimony offered in January 1997 and July 
1993, "the capability of a witness to offer such evidence is 
different from the capability of a witness to offer evidence 
that requires medical knowledge..."  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  In other words, the veteran 
does not possess the medical knowledge required to 
competently relate any reported head trauma sustained in 
service to his current white matter brain disease, which was 
diagnosed 30 years later.  The same reasoning applies to the 
written statements provided by the veteran's father and 
former employers.  Causative factors of a disease amount to a 
medical question; only a physician's opinion would be 
competent evidence.  Gowen v. Derwinski, 3 Vet. App. 286, 288 
(1992).

Accordingly, the Board finds that the preponderance of the 
evidence weighs against the appellant's claim.  Hence, 
service connection for residuals of a head injury with 
resultant cerebral white matter disease is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

Service connection for residuals of a head injury with 
resultant cerebral white matter disease is denied.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals



 

